FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JUAN ROBERTO ALBINO ,                      No. 10-55702
               Plaintiff-Appellant,
                                              D.C. No.
                   v.                      2:08-cv-03790-
                                             GAF-MLG
 LEE BACA , Los Angeles County
 Sheriff; LOS ANGELES COUNTY ,
               Defendants-Appellees.           ORDER


                   Filed March 12, 2013


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.